PECK, C. J.,
(dissenting.) — I. The novelty of the question . here presented, at first blush, would seem to involve its de*27cisión in more or less difficulty, but an examination of the several sections of the Revised Code having reference to this subject, at once dissipates this apparent difficulty.
1st. Let it be borne in mind that the right, if it may properly be called a right, of a head of a family to have any of his property exempted from levy and sale for the payment of his debts, is purely statutory in its character, and has no existence independent of the statutes by which it is given.
2d. Being a statutory right, it can only arise in the cases named in the statutes, and must be made within the time, and in the manner, and in the cases therein prescribed.
3d. It is a right, in every case, personal to the head of a family, and must be claimed by himself, and by no body else, and it must be made before a sale of the property; otherwise the right is lost. He can not claim or have the money arising from the sale, because the statutes do not say so.
4th. The claim is a pure matter of grace, and not of debt ; therefore, the beneficiary must take what is given and be content; he can have nothing more. And this should be so, for the reason that it is of grace and not of debt; and for the further reason, that the State, in this matter, is generous — not with her own, but with what, on the highest principles of morality, should belong to another; for every dollar a debtor is in this way permitted to withdraw from the payment of his honest debts, is a dollar, first or last, taken from the pockets of the creditor.
The present enormous system of exemption laws, in the beginning, grew out of the purest feelings of philanthropy and good will, and was intended to help the poor, and to encourage them in the ways of honesty, industry and economy, and to secure to them the enjoyment of the common • comforts and decencies of life, and thereby enable them to improve their condition.
Eor this purpose these laws wisely confined exemptions to a few necessary articles of daily family use, including among them the usual implements of husbandry, with a beast for the plow, and the tools of the mechanic; but this *28system, which had its commencement in charity and good intentions, has been fed into its present unhealthy proportions by the false and hypocritical cries of sympathy on the part of' demagogues and time-serving politicians for the “poor dear people,” until nearly all just sense of obligation and duty to observe honest promises has become demoralized, and amounts, in reality, to'almost an utter abrogation of all laws for the collection of debts. For it may be safely affirmed, that in no State or community is one-fifth of the people, as a body, at any one time worth the amount of property now exempted from execution.
The result of all this is, that the poor, instead of being benefited by these laws, and their best good and prosperity promoted, are being seriously injured by the destruction of the trust and confidence that once existed, not only between them and their better-off neighbors, but also among themselves. Trust and confidence is the very life — the foundation of neighborhood commerce, without which no people, especially the poor, ever prospered or can prosper.
Moderate and discreet exemption laws are both just and right in themselves, and are, no doubt, a great benefit and blessing to that portion of the people for whom they were first intended; but. for myself, I desire to set my seal of disapprobation upon the extravagant lengths to which these laws have been extended by the legislation of this State.
II. I will now refer to the sections of the Revised Code upon which this opinion is based.' Section 2880 provides, that “ the following property may be permanently retained for the use of every family in this State, exempt from levy and sale, by any legal process.” Then follows a list and description of the property so exempted, both real and personal, the value of which, according to the very lowest estimate, can hardly be less than fifteen hundred dollars.
This would seem to be enough to enable a prudent and industrious family to make a comfortable living.
1st. This property is to be selected by the head of a family, and valued by three disinterested persons, to be selected by the sheriff, or other person levying the process, So stood the law on this subject until the 19th of February, *291867, when an act was passed which forms § 2884 of the said Code, by which twelve hundred dollars of real estate and one thousand dollars worth of personal property is added to the list of property then already exempted from levy and sale, for the use of the family.
By these sections we see that the property thus exempted is property that may he levied upon and sold by the sheriff or other officer, under process in his hands for that purpose.
2d. That only such property is exempted as shall be in the possession of the head of the family at the time of the levy, and which must be selected by him, after the levy, and before the sale thereof.
By section 2883, the value of the property so exempt must be ascertained by three disinterested persons sum- ' moned by the sheriff, or other officer levying the process. It follows, from this, that the property so exempt must be property, not only liable to be levied upon and sold, but must also be property possessed by the head of a family; for if not possessed, it can not be retained, and, furthermore, it must be levied upon before the sheriff, or other person levying. the process, can proceed to have its value ascertained by the persons to be summoned for that purpose.
3d. The question now arises, what property may be levied on and sold, by execution or other legal process ? By section 2871, Revised Code, we see that “ things in action” can not be levied on and sold. By “ things in action” is understood “choses in action.” The word “choses” means things. All debts are choses in action, and, therefore, things in action are not liable to be levied on and sold, and, consequently, not such property as can be reserved or retained for the use of a family, under the exemption laws.
That was the purpose of the motion in this case. The appellee in the circuit court sought to have the money that might be collected by the appellant out of the property of the garnishee, on his judgment against the garnishee, paid to him, under the laws exempting certain property from levy and sale, for the use of his family. This could not *30be done. The said judgment is not such property as is embraced within the purview and meaning of these laws. It was not, and could not be levied on and sold as property. It is not property in the sense of these laws, but a mere thing in action. The said judgment is in favor of the appellant, against the garnishee, and not against the appellee. It is the appellant’s judgment, and an execution issued on it can not be levied on the appellee’s property, but only on the property of the garnishee. He is not, therefore, entitled to have property levied on for its satisfaction, being the property of the garnishee, exempted from sale for the use of his family; and if he is not entitled to have the property so levied on, it is very certain he can not have the money that may be derived from its sale. The motion was without any legal foundation, and should not have been entertained by the court; consequently, the charge to the jury was erroneous.
Note. — The foregoing opinion was prepared as the opinion of the court, but not meeting with the approbation of my brethren, I read it as a dissenting opinion.
Peck, C. J.